Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00385-CV

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellant

                                              v.

                                   Krystal Dawn MATHIS,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 15-576
                          Honorable Bill R. Palmer, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED August 22, 2018.


                                               _________________________________
                                               Rebeca C. Martinez, Justice